AMENDMENT NO. 5
TO
LOAN AND SECURITY AGREEMENT WITH LIMITED WAIVER

THIS AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT WITH LIMITED WAIVER (this
“Amendment”) is entered into this 1st day of August, 2006, by and between
Silicon Valley Bank (“Bank”) and Sipex Corporation, a Delaware corporation
(“Borrower”) whose address is 233 South Hillview Drive, Milpitas, California
95035.

Recitals

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of July 21, 2005 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank waive compliance with a covenant and amend
the Loan Agreement to make certain revisions to the Loan Agreement as more fully
set forth herein.

D. Bank has agreed to so waive and amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.3 (Interest Rate). The first sentence of Section 2.3(a) is amended
in its entirety to read as follows: “Advances accrue interest on the outstanding
balance at a per annum rate equal to the Prime Rate.”

2.2 Section 6.7 (Financial Covenants). Section 6.7(b) is amended in its entirety
to read as follows:

“(b) Intentionally deleted.”

2.3 Section 6.2 (Financial Statements, Reports, Certificates). Section 6.2(d) is
amended in its entirety to read as follows: “Promptly, but in any event within
30 days after the last day of each month, Borrower shall provide to Bank (i) a
detailed aging of its accounts receivable and accounts payable, and (ii) a
Borrowing Base Certificate signed by a Responsible Officer.

2.4 Section 13 (Definitions). The following definition set forth in Section 13.1
is amended in its entirety and replaced with the following:

“Revolving Maturity Date” is September 30, 2006.

2.5 Section 13 (Definitions). The definition of “Tangible Net Worth” set forth
in Section 13.1 and are references thereto are deleted in their entirety.

2.6 Exhibits to the Loan Agreement. Exhibit C (Compliance Certificate) is
deleted and replaced with the form attached hereto as Exhibit A.

3. Limited Waiver. Bank hereby waives Borrower’s compliance with the financial
covenant contained in Section 6.7(b) (Tangible Net Worth) for the periods ended
April 1, 2006 and July 1, 2006 only. Furthermore, notwithstanding the maturity
of the Loan Agreement on the Revolving Maturity Date (as defined prior to this
Amendment), the parties hereto agree that the Loan Agreement has not terminated,
but remains in full force and effect, and the rights and obligations of Bank and
Borrower thereunder continue without interruption.

4. Limitation of Amendments and Waiver.

4.1 The amendments and waiver set forth in Sections 2 and 3, above, are
effective for the purposes set forth herein and shall be limited precisely as
written and shall not be deemed to (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

7. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.

[Signature page follows.]

1

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

      BANK   BORROWER
Silicon Valley Bank
By:   /s/ Ray Aguilar
Name:  Ray Aguilar
Title:   Relationship Manager
  Sipex Corporation
By:   /s/ Clyde R. Wallin
Name:  Clyde R. Wallin
Title:   CFO
 
 


2

EXHIBIT A

EXHIBIT C

COMPLIANCE CERTIFICATE

     
TO:
FROM:
  SILICON VALLEY BANK
3003 Tasman Drive
Santa Clara, CA 95054
Sipex Corporation

The undersigned authorized officer (“Officer”) of Sipex Corporation (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending       with all required covenants except as
noted below, and (ii) all representations and warranties in the Agreement are
true and correct in all material respects on this date. In addition, the Officer
certifies that Borrower and each Subsidiary (i) has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP and
(ii) does not have any legal actions pending or threatened against Borrower or
any Subsidiary of which Borrower has not notified Bank in accordance with
Section 6.2 of the Agreement. Attached are the required documents supporting the
certifications contained herein. The Officer certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes. The Officer acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.

Please indicate compliance status by circling Yes/No under “Complies” column.

              Reporting Covenant   Required   Complies
Compliance Certificate
  With 10Q, 10K and monthly
financial statements   Yes

  No


 
           
Monthly Financial Statements
  Monthly within 30 days   Yes   No
 
           
10Q, 10K (Audited)
  Within 5 days of issuance (at
7/01/05, company prepared
financial statements).
Thereafter, financial
statements prepared by
outside accountants, until
SEC filings are timely made)   Yes






  No







 
           
A/R and A/P Aging Report
and Borrowing Base
Certificate
 

Monthly within 30 days  

Yes  

No
 
           
Cash Holding Report and
Deferred Revenue Report
 
Monthly within 30 days  
Yes  
No
 
           
Annual Forecast
  Annually within 45 days of FYE   Yes   No
 
           
Budgets, sales projections,
operating plans, or other
financial information as
Lender may request
 


Promptly after Lender requests  


Yes  


No

                  Financial Covenant   Required   Actual   Complies
 
               
 
               
Maintain (at month end):
 
 
 
 

 
               
Minimum Liquidity Ratio
  1.5:1.00        :1.00   Yes   No
 
               
 
               
 
               
Maintain (at quarter end):
 
 
 
 

 
               
Borrower has deposit
accounts located at the
following institutions
only: Silicon Valley
Bank,
     
     
 






 






 






 








          BANK USE ONLY
Comments Regarding
  Received by:
Exceptions: See
Attached.
  AUTHORIZED SIGNER
Date:
Sincerely,
  Verified:
Sipex Corporation
Signature
  AUTHORIZED SIGNER
Date:
Title
  Compliance Status: Yes No
 
   
 
   
Date
 

 
   

3